Per Curiam:

This is an action brought against the county by the holder of a warrant drawn by the chairman and clerk of the board of county commissioners on the county treasurer for the sum of $100, dated April 15, 1891, and presented for payment and hot paid for want of funds the same day. It was duly registered by the county treasurer. The order was drawn on funds appropriated for general purposes.
It appears that the county treasurer of Haskell county, in February, 1894, issued a call for this and other warrants, stating that funds sufficient to pay the same were in his hands, and that the warrants would cease to draw interest after that date. It seems that the funds referred to were placed on deposit in a bank as a depository of the county, and that in March, 1894, the bank closed its doors and became insolvent, and for that reason the county was unable to pay out the money for the satisfaction of this and other warrants of like nature. The effect was the same as if the county had never provided for the •money. The case comes within the decision in School District v. Bank, 63 Kan. 668, 66 Pac. 630.
The judgment of the court below will be reversed and a new trial granted.
All the Justices concurring.